—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughn, J.), rendered February 15, 1995, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Lipp, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Williams, 36 NY2d 829, cert denied 423 US 873). Mangano, P. J., O’Brien, Thompson and Goldstein, JJ., concur.